Citation Nr: 1017833	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for costochondritis, 
claimed as chest pain.

2.  Entitlement to a compensable disability rating for 
degenerative joint disease of the right ankle.  

3.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with mild sciatica and right 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 
1974 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part,  
granted service connection for a low back disorder and a 
right ankle disorder, along with denying service connection 
for chest pain.  The Veteran disagreed with both the denial 
of service connection and the initial disability ratings 
assigned.  

The case was previously before the Board in May 2008.  The 
issues of service connection for chest pain along with those 
involving the ratings for the Veteran's low back and right 
ankle disorders were remanded for examination of the Veteran 
and medical opinions.  The requested development has been 
completed.  Inexplicably, the Appeals Management Center (AMC) 
ordered an additional examination with respect to the 
Veteran's duodenal ulcer.  However, this issue was 
adjudicated in the May 2008 Board decision.  The AMC did not 
include the issue of service connection for chest pain in the 
July 2009 supplemental statement of the case (SSOC).  
Although error was committed by not including the chest pain 
issue in the SSOC, such error is harmless in light of the 
favorable outcome herein on that claim.  Instead of including 
the chest pain issue, the SSOC included the duodenal ulcer 
issue which was already the subject of a final Board 
decision.  The representative also included that issue in 
August 2009 written argument.  However, the only issues 
remaining before the Board are the ones that are listed on 
the title page of this decision.  

The Veteran submitted a statement and a Social Security 
Administration award letter in September 2009 and indicated 
that he is totally disabled due to service-connected 
disabilities.  This raises the issue of entitlement to 
individual unemployability due to service-connected 
disabilities (TDIU).  As the RO has yet to address this 
matter, it is referred to the RO for appropriate action.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues involving rating the veteran's low back and right 
ankle disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a current diagnosis of costochondritis which 
is related to active military service.  


CONCLUSION OF LAW

Costochondritis, claimed as chest pain, was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; private medical treatment records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
Veteran's claim for service connection.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Review of the Veteran's service treatment records reveals 
that he was evaluated for complaints of chest pain.  A June 
1981 treatment record reveals that he was evaluated for 
episodes of sharp chest pain which was ultimately assessed as 
being consistent with costochondritis.  Another service 
treatment records dated February 1992, also reveals an 
assessment of costochondritis.  On separation examination in 
June 1992, the Veteran reported having chest pain on the 
report of medical history which accompanied the separation 
examination report.  

The medical evidence of record establishes that the Veteran 
suffers from peptic ulcers, and service connection has been 
established for duodenal ulcers.  VA treatment records also 
reveal that the Veteran has complaints of chest pain which 
have been identified as non-cardiac in nature as noted on an 
August 2008 treatment record problem list indicating 
"atypical chest pain" separately from the Veteran's upper 
gastrointestinal disorders of peptic ulcer disease and 
esophageal reflux and his coronary artery disease.  

In November 2008, a VA examination of the Veteran was 
conducted.  The Veteran reported having chest pain during 
service and persistent symptoms subsequently which manifested 
by several episodes of exacerbation.  After full examination, 
and review of the evidence of the record, the examining 
physician's diagnosis was costochondritis which was at least 
as likely as not related to the episode of costochondritis 
that he had during service.  Accordingly, the evidence of 
record supports a grant of service connection for 
costochondritis, which the Veteran claimed as chest pain.  


ORDER

Service connection for costochondritis is granted.  




REMAND

The Board previously remanded the increased initial rating 
claims pertaining to the lumbar spine and the right ankle in 
May 2008.  Additional relevant VA medical records were to be 
associated with the claims folder and examinations were to be 
conducted.  The additional medical records were associated 
with the claims folder and the VA medical examinations were 
conducted in November 2008.  However, in September 2009 the 
Veteran submitted a copy of a Social Security Administration 
(SSA) award and indicated that he was receiving disability 
benefits due to his service-connected conditions.  The SSA 
award letter indicated that he was awarded disability 
benefits beginning March 2009.  The Court of Appeals for 
Veterans Claims has held that VA's duty to assist encompasses 
obtaining medical records that supported an SSA award of 
disability benefits as they may contain information relevant 
to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested and 
associated with the Veteran's claims file.

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from September 2008.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

As the Veteran reports that he has been awarded SSA 
disability benefits due to his service-connected disabilities 
and the SSA award letter indicates that his disability 
benefits began in March 2009, and as the last VA examination 
was performed in November 2008, additional examinations are 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA treatment records pertaining 
to the Veteran dating from September 2008.  

2.  Request, directly from the SSA, 
complete copies of the determination(s) on 
the Veteran's claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file. 
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.

3.  The veteran should be accorded an 
examination for spine disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
lumbosacral strain found to be present.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
Range of motion testing of the thoracolumbar 
spine must be conducted.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and any additional loss of range of motion 
due to the following should be addressed: (1) 
pain on use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner should 
also indicate if the veteran has ankylosis of 
the lumbar spine or if there are any 
neurologic manifestations.  Specifically what 
is the disabling effect of the veteran's 
sciatica and radiculopathy?  The examiner 
should also note if the veteran experiences 
any incapacitating episodes.  The claims 
folder and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded a joints 
examination.  The report of examination 
should include a detailed account of all 
manifestations right ankle disability found 
to be present.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  Conduct range of motion testing 
on the veteran's right ankle.  Report the 
findings in degrees and indicate if there is 
any ankylosis.  Any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and any additional 
loss of range of motion due to the following 
should be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  

5.  Following the above, readjudicate the 
Veteran's claims. If any benefit on appeal 
remains denied, a Supplemental Statement of 
the Case should be issued and the Veteran 
and his representative should be afforded an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


